


INLAND REAL ESTATE CORPORATION
2014 EQUITY AWARD PLAN
RESTRICTED SHARE AWARD AGREEMENT


THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) shall be effective as
of the __ day of _______, 2015 (the “Grant Date”), by and between INLAND REAL
ESTATE CORPORATION, a Maryland corporation (the “Company”), and _______ (the
“Director”) under and pursuant to the Inland Real Estate Corporation 2014 Equity
Award Plan (the “Plan”). Unless otherwise noted, capitalized terms used but not
defined herein shall have the meanings assigned to them in the Plan.
The parties hereto agree as follows:
1.Award of Stock. In consideration of the services rendered by the Director as a
non-employee member of the Board, the Company hereby grants to the Director
_______ shares (the “Restricted Shares”) of the Company’s common stock, par
value $0.01 per share (the “Common Stock”), pursuant and subject to the terms
and conditions set forth in this Agreement and described in the Plan, which are
incorporated by reference into this Agreement as if reproduced herein, including
without limitation the terms and conditions of Sections 3(c) and 7(b) of the
Plan.
2.Acknowledgments by the Director. The Director acknowledges that the Restricted
Shares have been granted in reliance upon the following representations,
warranties, and agreements of the Director, each of which is true on the date
hereof.
(a)
The Director acknowledges that once the Restricted Shares have been issued to
the Director, the Restricted Shares may not be subsequently transferred or sold
by the Director except in compliance with the registration requirements of
federal and state securities laws or exemptions therefrom.

(b)
The Director acknowledges that an investment in the Common Stock is subject to
significant risk, including the risks described, from time to time, in the
Company’s annual reports on Form 10-K. The Director represents and warrants that
the Director has such knowledge and expertise in financial and business matters
as to be capable of evaluating the merits and risks of an investment in the
Common Stock and the ability to bear the economic risk of the investment.

(c)
The Director acknowledges that the Director has received and has had an
opportunity to review a copy of the Plan, and the Director agrees to be bound by
all the terms and conditions thereof.

(d)
The Director represents and warrants that the Director has had the opportunity
to ask questions of the Company concerning its business, the Plan and the
Restricted Shares and to obtain any information which the Director considers
necessary to verify the accuracy of or to amplify upon the Company’s disclosures
and that all questions which have been asked have been answered by the Company
to the Director’s satisfaction.

(e)
The Director represents and warrants that the Director understands and agrees
that the Plan is incorporated in this Agreement by reference and is made a part
of this Agreement as if fully set forth in this Agreement.

3.Restrictions. Except as provided in this Agreement or the Plan, the Director
may not sell, transfer, hypothecate, pledge, or assign any Restricted Shares
which have not vested or any rights or interest therein, including without
limitation any rights under this Agreement.
4.Vesting, Forfeiture and Expiration.




--------------------------------------------------------------------------------




(a)
Except as may otherwise be provided in the Plan or paragraph (b) of this Section
4, the Restricted Shares shall become vested on [the one-year anniversary of the
Grant Date], subject to the Director’s continued service to the Company.

(b)
Except as may otherwise be provided in the Plan, any Restricted Shares that have
not yet vested shall be forfeited and redeemed by the Company, without any
further action on the part of the Company or the Director, immediately when the
Director ceases to be a member of the board of directors of the Company for any
reason. Upon the occurrence of any forfeiture of Restricted Shares, the Director
shall immediately take all actions necessary to permit the Company to redeem any
forfeited Restricted Shares.

5.Custody of Certificates. To the extent the Restricted Shares are certificated,
the stock certificates evidencing the Restricted Shares shall be held in the
custody of the Company for the benefit of the Director until the Restricted
Shares have vested and all other restrictions, if any, have lapsed or have
otherwise been lifted. The Company shall deliver to the Director the stock
certificates or, if the Restricted Shares are uncertificated, another form of
documentation reasonable and appropriate under the circumstances evidencing the
Director’s ownership of the Restricted Shares as soon as practicable after such
Restricted Shares become vested. To the extent the Restricted Shares are
certificated, the certificates representing the Restricted Shares shall have
endorsed thereon the following legend:
“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Inland Real Estate
Corporation 2014 Equity Award Plan (as amended from time to time, the “Plan”),
and an Award Agreement entered into between the registered owner and the Company
(as amended from time to time, the “Agreement”). Copies of the Plan and the
Agreement are on file at the principal office of the Company.”
Notwithstanding the foregoing, in no event shall the Company be obligated to
issue a certificate representing the Restricted Shares prior to the vesting
dates set forth above.
6.Stock Power. As a condition to the grant of Restricted Shares, the Director
shall deliver to the Company a stock power in the form attached hereto as Annex
A, endorsed in blank, relating to the Restricted Shares.
7.Shareholder Rights. With respect to any Restricted Shares not previously
forfeited, the Director may exercise all of the rights of a stockholder of the
Company, including the right to vote and receive dividends on the Restricted
Shares.
8.Change in Control. The provisions in the Plan regarding Change in Control
shall apply to the Restricted Shares. [In the event of a Change in Control, the
restrictions applicable to any Restricted Shares shall lapse and all Restricted
Shares not previously forfeited shall be deemed fully vested, and the value of
all Restricted Shares to the extent vested, shall, unless otherwise determined
by the Committee in its sole discretion at or after grant but prior to any
Change in Control, be cashed out on the basis of the Change in Control Price.
Notwithstanding the foregoing, if and to the extent that the Director is a
Section 16 Participant, the lapse of restrictions with respect to any Restricted
Shares that have been held by the Director for less than six months and one day
as of the date that the Change in Control is determined to have occurred must be
approved by the Committee or the Board.] NTD: Confirm single-trigger vesting and
cash-out of Restricted Shares in the event of a Change in Control.
9.Tax Withholding. To the extent applicable, the Director shall be subject to
the provisions of Section 15(g) of the Plan with respect to any withholding or
other tax obligations in connection with the




--------------------------------------------------------------------------------




grant or vesting of the Restricted Shares or otherwise in connection with this
Agreement. For the avoidance of doubt, upon the vesting of any Restricted
Shares, or upon making an election under Section 83(b) of the Code, the Director
shall pay, or make provisions satisfactory to the Company for payment of, any
Federal, state and local taxes required to be withheld in connection with such
exercise.
10.Special Tax Election. Director is permitted to make a timely election under
Section 83(b) of the Code (a “Section 83(b) Election”) to include in gross
income for federal income tax purposes in the year of issuance the fair market
value of all or a portion of such Restricted Shares, in which case the Director
shall be solely responsible for any foreign, federal, state, provincial or local
taxes the Director incurs in connection with such election. The Director further
acknowledges that any such election must be filed within thirty (30) days after
the date of this Agreement. THE DIRECTOR SHOULD CONSULT WITH THE DIRECTOR’S TAX
ADVISOR TO DETERMINE THE TAX CONSEQUENCES OF ACQUIRING THE RESTRICTED SHARES AND
THE ADVANTAGES AND DISADVANTAGES OF FILING THE SECTION 83(b) ELECTION. THE
DIRECTOR ACKNOWLEDGES THAT IT IS THE DIRECTOR’S SOLE RESPONSIBILITY, AND NOT THE
COMPANY’S, TO FILE A TIMELY SECTION 83(b) ELECTION, EVEN IF THE DIRECTOR
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON THE
DIRECTOR’S BEHALF.
11.No Right to Continued Service. Nothing in this Agreement shall be deemed or
construed to confer upon the Director any right with respect to continuance of
service to the Company for any period of time nor shall it interfere in any way
with any right of the Company to terminate the Director’s service.
12.Effect of Certain Changes. In the event of any merger, reorganization,
consolidation, recapitalization, share dividend, share split, combination of
shares or other change in corporate structure of the Company affecting the
Common Stock, the number of Restricted Shares which are granted shall be
appropriately adjusted, as determined by the Company, to give proper effect to
these changes. All adjustments made by the Company in good faith shall be final,
conclusive and binding on the Director. Notwithstanding anything to the contrary
in this Agreement, the number of Restricted Shares shall always be a whole
number and a purported right to receive a fraction of a Restricted Share, for
example, upon an adjustment to the number of Restricted Shares in the event of a
merger, shall be addressed in accordance with Section 3(c) of the Plan or any
successor provision to Section 3(c).
13.Valid Agreement. If any provision of this Agreement, or the application of
such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provisions to persons or
circumstances other than those to which it is held invalid, shall not be
affected thereby.
14.Entire Agreement. This Agreement, including without limitation all of the
terms and conditions incorporated herein by reference (a) constitute the entire
agreement between the Company and the Director regarding the subject matter of
this Agreement and (b) supersede and replace all correspondence, understandings
and communications between the parties hereto with regard to the Restricted
Shares, which, if claimed or believed by any person to exist, shall be
disregarded and shall not be relied upon for any purpose. No modification or
amendment of any of the terms of this Agreement shall be valid if not made in
writing and no such writing shall be binding on the Company if not signed by the
Company.
15.Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland, without giving
effect to its conflicts of law principles.
16.Conflicts. In the event of any conflict between the provisions of the Plan as
in effect on the Grant Date (including without limitation any term or condition
of a restricted share award as described in the Plan, assuming no action
providing for a different term or condition of a particular award has been taken




--------------------------------------------------------------------------------




by the Committee pursuant to the Plan) and the provisions of this Agreement, the
provisions of the Plan shall control but only to the extent necessary to resolve
the conflict. To the extent this Agreement is silent with respect to a term or
condition of a restricted share award as described in the Plan, the provisions
of the Plan shall control, and such terms and conditions are deemed to be
incorporated by reference into this Agreement as if they were reproduced herein.
The parties understand, intend and agree that this Agreement shall be
interpreted so that the Restricted Shares and the grant thereof contemplated by
this Agreement will not be subject to Section 409A of the Code.
17.Binding Effect. Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Director and the successors of
the Company.
18.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute the
same agreement. One or more counterparts of this Agreement may be delivered by
facsimile or scanned electronic transmission, with the intention that they shall
have the same effect as an original counterpart hereof.
19.Waiver of Jury Trial; Class Action Waiver. NTD: Consider whether to specify
forum and/or venue (i.e., state or federal court in [Maryland]). Each party to
this Agreement, for itself and its affiliates, hereby irrevocably and
unconditionally waives to the fullest extent permitted by applicable law all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to the actions of the
parties hereto or their respective affiliates pursuant to THE PLAN OR this
Agreement or in the negotiation, administration, performance or enforcement of
THE PLAN OR this Agreement. all claims and disputes arising out of, or relating
in any way to, this Plan or any Award must be pursued on an individual basis
only, and DIRECTOR waives his or her right to commence, or be a party to, any
class or collective claims or to bring jointly any claim against the Committee,
THE BOARD or the Company or ITS Affiliates OR any of their respective directors,
officers, owners, or employees.
[Signature page follows]
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized corporate officers, and the Director has duly executed this
Agreement, all effective as of the date and year first above written.
INLAND REAL ESTATE CORPORATION


By:                            
Name:                            
Its:                            


ACKNOWLEDGED AND AGREED:
DIRECTOR


By:                            
Name:                            




--------------------------------------------------------------------------------




ANNEX A
STOCK POWER
FOR VALUE RECEIVED, I hereby sell, assign, and transfer to Inland Real Estate
Corporation, a Maryland corporation (the “Company”), ___________ restricted
shares of the common stock of the Company, standing in my name on the books and
records of the Company (whether in certificated form or book-entry or similar
form), that have been or are issued to me pursuant to that certain Restricted
Share Award Agreement, dated as of __________, to which the Company and I are
parties (as the same may from time to time be amended, the “Agreement”), and do
hereby irrevocably constitute and appoint the Secretary of the Company attorney,
with full power of substitution, to transfer this stock to the Company on the
books and records of the aforesaid Company. To the extent that any restricted
shares under the Agreement become vested pursuant to its terms, this Stock Power
shall cease to be of legal effect with respect to such shares.


Dated the ____ day of ____.


By: _______________________________
(please sign)


Name: _____________________________
(please print)






Instructions: Please do not fill in any blanks other than the signature line.






